Third District Court of Appeal
                               State of Florida

                         Opinion filed January 13, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-39
                         Lower Tribunal No. 18-31604
                            ________________


            Mota Pizza Rustica Corp. and Damaros, Inc.,
                                   Appellants,

                                        vs.

                   Sterling Retail Services, Inc., et al.,
                                   Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, John W. Thornton, Jr., Judge.

     Ayala Law, P.A., and Eduardo A. Maura and Luis F. Quesada; Garcia-
Menocal Irias & Pastori LLP., and Jorge Garcia-Menocal, for appellants.

      Slusher & Rosenblum, P.A., and Jonathan S. Glickman (West Palm Beach),
for appellees.


Before LOGUE, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.